The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: April 24 2019




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 In Re                                          )       Case No. 19-40267
                                                )
 California Palms, LLC                          )       Chapter 11
                                                )
 Debtor in Possession.                          )
                                                )       JUDGE JOHN P. GUSTAFSON

                                         HEARING ORDER

         This case comes before the court upon the Motion to Sell Property Free and Clear of
Liens under Section 363(f) [Doc. #49], filed by the Debtor in Possession. This matter will be set
for hearing.
         Accordingly, it is therefore,
         ORDERED that this matter is hereby set for hearing before the Honorable John P.
Gustafson, on May 13, 2019 at 10:00 a.m., United States Courthouse, 10 East Commerce Street,
Third Floor, Youngstown, Ohio.




19-40267-jpg       Doc 54      FILED 04/24/19       ENTERED 04/24/19 16:37:41       Page 1 of 1
